Per Curiam.
The people have moved to affirm defendant’s November 18, 1968 conviction by a recorder’s court jury of statutory rape in violation of MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). See GCR 1963, 817.5(3).
No showing that defendant was advised of his rights under Miranda v. Arizona (1966), 384 US 436 (86 S Ct 1602, 16 L Ed 2d 694, 10 ALR3d 974) was necessary because evidence of defendant’s statements to police was elicited solely by defense counsel.
Since no objection was made at trial to in-court identifications of defendant, we do not consider allegations of error pertaining to such identifications where the record makes it reasonably certain that there was no injustice in allowing the identifications to be made. People v. Schram (1970), 23 Mich App 91.
Remarks in the prosecutor’s closing argument objected to by defendant have been examined and found to have been permissible comments.
Finally, the gun found on defendant’s person when he was arrested was admissible in evidence under the rule stated in People v. Hall (1969), 19 Mich App 95, 98.
Motion to affirm is granted.